On the previous consideration of this case I concurred in an opinion that the judgment should be reversed because there was apparently nothing in the record to warrant the judgment discharging *Page 389 
the prisoner from custody under what appeared to me to be a valid, though perhaps irregular, commitment emanating from a Municipal Court whose proceedings, unless void, should not be rendered ineffectively on a purely collateral attack on habeas corpus, presented as a substitute for an appeal.
A reconsideration of the case on rehearing impels me to now concur in an affirmance of the order granting discharge on the ground that plaintiff in error has not made it clearly enough to appear in the record that the presumption in favor of the Circuit Court's judgment being correct should be overthrown — it appearing from the recitals of the discharge order that other sufficient matters not evidenced to the Court in the present record may have actuated the Circuit Court's ruling. Either a bill of exemption, or a certificate from the judge that none was necessary to disclose any matter in pais, would have eliminated this point."